UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM10-Q (Mark one) þQUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF For thequarterly periodended March 31, 2008 or oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF For the transition period fromto Commission File No.333-46494 PRIMAL SOLUTIONS, INC. (Exact Name of Small Business Issuer in its Charter) Delaware 36-4170318 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 19732 MacArthur Boulevard Suite100 Irvine, California (Address of principal executive offices) (949) 260-1500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file, or a smaller reporting company. See definitions of "large accelerated filer,""accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Nonaccelerated filer(Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ The number ofshares outstanding of the issuer's sole class of common stock ($0.01 par value) on May 2, 2008 was 38,373,634 shares. PRIMAL SOLUTIONS, INC. INDEX PAGE PARTI - FINANCIAL
